                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

IN RE:                                 §
                                       §          CASE NO. 19-50058-btr
STEPHEN T. BOLLS AND JANET BOLLS, §
   Debtors                             §          Chapter 7
______________________________________ § ______________________________________
                                       §
AMY BOLLS KASLING, ATTORNEY IN §                  ADV NO. 20-ap-05001
FACT FOR JACK BOLLS,                   §
   Plaintiff,                          §
                                       §
v.                                     §
                                       §
BANK OZK,                              §
   Defendant                           §

           DEFENDANT’S MOTION TO DISMISS AND BRIEF IN SUPPORT

       Defendant Bank OZK (“Defendant”) files this Motion to Dismiss and Brief in Support

(the “Motion”), pursuant to Federal Bankruptcy Rule 7012(b) and Federal Rule of Civil

Procedure 12(b)(6), and respectfully shows as follows:

                                         I. SUMMARY

       On March 11, 2019, Stephen T. Bolls and Janet Bolls (the “Debtors”) filed for

bankruptcy protection under chapter 7 of title 11 of the United States Code. Debtor Stephen T.

Bolls and Jack T. Bolls executed a certain promissory note in the original principal amount of

$426,337.95 (the “Note”). Defendant is the entity entitled to enforce the Note.

       The Note is secured by certain collateral including the following:

               -   real property located in Miller County, Arkansas, and commonly identified as
                   E 58th St., Miller County, AR 71854 (“Miller County Property”)
               -   real property located in Bowie County, Texas, and commonly identified as
                   Block 2 and Lot 5, Block 2, summer place addition, Bowie County, TX 75503
                   (“Bowie County Property”); and
               -   whole life insurance policy number 40833642 in the amount of $535,788.80
                   on the life of J T Bolls and S K Bolls (the “Insurance Policy”)


MOTION TO DISMISS                                                                     Page 1 of 5
MWZM: 19-000008-552-2
The Note is currently in default. On December 31, 2019, Defendant filed a motion for relief from

the automatic stay in the underlying Chapter 7 wherein it requested leave to enforce its remedies

as a result of the default. [ECF Doc. No. 52].

       On March 2, 2020, Plaintiff Amy Bolls Kasling, Attorney in Fact for Jack Bolls

(“Plaintiff”) filed her Plaintiff’s Original Complaint (the “Complaint). [ECF Doc. No. 1]. The

allegations in the Complaint relate to the Miller County Property, the Bowie County Property

and the Insurance Policy. (See Complaint at ⁋⁋13-14). More specifically, Plaintiff seeks to

determine the extent, priority and validity of the aforementioned collateral; this is the only cause

of action. (Id. at ⁋⁋16-18). Plaintiff requests that the Court find that the deeds of trust securing

the Miller County Property and the Bowie County Property and the pledge of the Insurance

Policy are invalid and of no force and effect. (Id.)

       The Complaint, however, fails to establish a basis for the relief requested. Further, the

nature of the Complaint makes it impossible for Defendant to defend the claims asserted against

it. Accordingly, Plaintiff’s claims must be dismissed.

                                          II. STANDARD

       Rule 8, which governs pleading requirements, is incorporated into Bankruptcy Rule 7008.

In relevant part, Rule 8(a)(2) requires that a complaint contain a "short and plain statement of the

claim showing that the pleader is entitled to relief." Rule 12(b), which governs a motion to

dismiss, is incorporated into Bankruptcy Rule 7012(b). Rule 12(b)(6) provides that a complaint

can be dismissed for "failure to state a claim upon which relief can be granted."

       Under Rule 12(b)(6), a case must be dismissed when the allegations asserted in the

complaint “fail[] to state a claim upon which relief may be granted.” FED. R. CIV. P. 12(b)(6).

Under the 12(b)(6) standard, a court cannot look beyond the pleadings. Spivey v. Robertson, 197

F.3d 772, 774 (5th Cir. 1999). Pleadings must show specific, well-pleaded facts, not mere

MOTION TO DISMISS                                                                          Page 2 of 5
MWZM: 19-000008-552-2
conclusory allegations. Guidry v. Bank of LaPlace, 954 F.2d 278, 281 (5th Cir. 1992). The court

must accept those well-pleaded facts as true and view them in the light most favorable to the

plaintiff. Id. Although “detailed factual allegations” are not necessary, a plaintiff must provide

“more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007). The

alleged facts must “raise a right to relief above the speculative level.” Id. In short, a complaint

fails to state a claim upon which relief may be granted when it fails to plead “enough facts to

state a claim to relief that is plausible on its face.” Id. at 570. [emphasis added].

                             III. ARGUMENT AND AUTHORITIES

        Plaintiff’s Complaint must be dismissed because it fails to state a valid claim for relief.

The Complaint asks the Court to invalidate certain collateral that secures repayment of the Note

held by Defendant. However, the Complaint fails to articulate a valid basis to invalidate those

instruments. The Complaint’s allegations are self-contradictory and incongruous. Even assuming

all allegations as true, the Complaint fails to assert a claim to relief that is plausible on its face.

        An adversary proceeding is required to "determine the validity, priority, or extent of a

lien or other interest in property." Fed. R. Bankr. P. 7001(2). This is presumably, what Plaintiff is

attempting to accomplish. The Bankruptcy Code does not define “validity;” however, the Court

may consider the ordinary meaning of the term. See In re Shank, 569 B.R. 238, 252 (Bankr. S.D.

Tex. 2017). If Plaintiff is attempting to invalidate Defendant’s lien then the Complaint fails to

show why the Court should acquiesce.

        Paragraph 16 of the Complaint states that: “Stephen Bolls exerted undue influence over

Jack Bolls to obtain his signature at a time when he lacked the capacity to consent due to his

dementia.” [emphasis added]. If Plaintiff is asserting that Stephen Bolls exerted undue influence



MOTION TO DISMISS                                                                               Page 3 of 5
MWZM: 19-000008-552-2
then the claim must fail for one simple reason: an allegation of undue influence assumes the

existence of mental capacity. See Lowery v. Saunders, 666 S.W.2d 226, 233 (Tex. App.—San

Antonio 1984, writ ref'd n.r.e.); Wisdom v. Peek, 220 S.W. 210, 212 (Tex. Civ. App. 1920).

Applied here if the allegation is that Jack Bolls lacked capacity to consent then there could also

be no undue influence. See In the Estate of Lynch, 350 S.W.3d 130, 134 (Tex. App.—San

Antonio 2011, pet. denied) (“a finding of [mental] incapacity and undue influence are in

conflict”).

        "Determining whether a complaint states a plausible claim is context-specific, requiring

the reviewing court to draw on its experience and common sense." Ashcroft v. Iqbal, 556 U.S.

662, 679, 129 S. Ct. 1937, 1950 (2009). Here, common sense would dictate that a finding of

undue influence is impossible if Jack Bolls was allegedly lacking mental capacity. Thus,

Plaintiff’s claim that the security instruments must be voided for undue influence fails on its

face. The Complaint therefore fails to state a claim for relief.

        WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that the Court

dismiss Plaintiff’s claims with prejudice and grant Defendant all other relief to which it may be

justly entitled.

                                                        Respectfully submitted,

                                                  By:     /s/ Stephen Wu
                                                        STEPEHN WU
                                                        Texas Bar No. 24042396
                                                        swu@mwzmlaw.com

                                                  MACKIE WOLF ZIENTZ & MANN, P. C.
                                                  14160 North Dallas Parkway, Suite 900
                                                  Dallas, Texas 75254
                                                  Telephone: (214) 635-2650

                                                  Attorneys for Bank OZK



MOTION TO DISMISS                                                                        Page 4 of 5
MWZM: 19-000008-552-2
                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was served on
March 13, 2020 as stated below on the following:

       Via ECF Notification:
       Stephen W. Sather
       ssather@bn-lawyers.com
       BARRON & NEWBURGER, P.C.
       7320 N. Mopac Expressway
       Greystone II, Suite 400
       Austin, Texas 78731
       Counsel for Plaintiff

                                                 /s/ Stephen Wu
                                                 STEPHEN WU




MOTION TO DISMISS                                                                  Page 5 of 5
MWZM: 19-000008-552-2
